78 Mich. App. 316 (1977)
259 N.W.2d 463
KOSA
v.
DEPARTMENT OF TREASURY
Docket No. 27412.
Michigan Court of Appeals.
Decided September 12, 1977.
*317 Foster, Swift & Collins, P.C. (by James A. White, Clifford D. Weiler and Peter F. McNenly), for plaintiffs.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Gerald F. Young and Thomas F. Schimpf, Assistants Attorney General, for defendant.
Before: D.F. WALSH, P.J., and QUINN and H.D. STAIR,[*] JJ.
PER CURIAM.
This action for writ of mandamus has been submitted on an agreed statement of facts. It involves the funding of Michigan Public School Employees Retirement System, and it seeks to compel certain action on the part of defendants with respect to funding the system.
By paragraph 32 of the agreed statement of facts, it is established that current service money in a large but undetermined amount has been used to pay some accrued unfunded liabilities. This is directly contrary to Const 1963, art 9, § 24 and will be stopped by this Court's writ.
The foregoing answers plaintiffs' second question which they state as follows:
"Does the Michigan Court of Appeals possess jurisdiction to require the public officials and bodies to adhere to the duties, obligations and prohibitions mandated by the people's constitutional mandates and statutory requirements?"
The third question raised by plaintiffs is:
"May this Court require the governor and Legislature to reduce appropriations of non-constitutionally protected *318 items, thus creating monies for the proper funding of the Public School Employees Retirement System?"
The answer is no. The power to raise money and to appropriate it is the province of the Legislature. It is not within the power or province of a court to order the Legislature how it shall perform these functions, Board of Education of the City of Detroit v Superintendent of Public Instruction, 319 Mich. 436; 29 NW2d 902 (1947).
A writ may issue requiring Michigan Public School Employees Retirement Board to cease using funds derived from current service money to pay accrued unfunded liabilities. No costs, a public question is involved.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.